               Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 1 of 10



                                                                SCANNED at
                                                                   E   led




                                                        L,.Á\ ño-
                                                                      2'. 1fu,4/
                                                                     -)r             I   IP kvc
          VS



                                                            fic-{.s_rs t6,   .LstX




                               t*,

J*,      l\t-*tSf , lJc.s*.. f**\t, 'b+r\\ s -\,=              t'g*rur ,.:ì¡xf \rç \*¿
         Ë\rri,s"; L\L$rsr- tÇ -\nç 't¡,+À f,\'\à: L.r^s\,\.r\1s^ \*\S
         \"i*:\ \*r=ì\*=,& g^\ \s         tnls L*,^\ $x- h..\ T-vrstfo-¡\trru\'rs\
          ?=*.-'=   Þ'cV LtU::r-  ln\ {o¿                          \*.1,'.,.1 }r'ni,{        clcrss   j
          *lo  .Sç,tr,tsc.\ \-r(-(***-y\ c-.r^nqe-cts   ì          4..¡l "tì,.i
                                                                         inrrsì \cvo\.,g-
           ontrt! (rs *]\,f¿n . l\ú,^\rff          .Je€\rå \r-c\r"-o\cc1 r -\v\lur\e\t rl
           uN'tv.o*re\<;"c1    r<"t.c"Ç,




1-   - ahs. È,..:ot\ hc's 5u*i l,'rcYr..>n crvËt *W"s c-cV,un frlr \rrue*\ \-)
        a-8 \\" s-c-- è \l 4ì , z I \:- a-c-. å i:stu fu¿ u. s*c" þ zrsx>.-c--?
                           O

          c-r"ù ü- s,c--   4 Z 1)"s -L" 'å \\t'3
                                                                                    Ë
                                                                                    1
                                                      (                             i
                                       ñ
                                                                                    I
          r}
                                 l-'
                                                                     t\
                                                               I
        \r¿.\er)\ T) \e: )\"ïr"        \v- 5Vl S I   ¿\vt \Y-. vs:\\E-s)-
    C
                    t
                                                     (\
                                                                                I
                                             X
                                             s
                Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 2 of 10
\
                                                                         Ç
                                                                1^
                                                                -r
Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 3 of 10




                                                                                                      I
                                                                                                          n
                                                                                             4"at))
                                                                                             W
                                                                                              ltu'
                                                                                               Y.'
                                                                                               t-/
                                                                                             *_y'-            rr
                                                                                               Ù;t
                                                                                              ìi,
                                                                                              ¿!¡ll
                                                                                         I
                                                                                         I
                                                                                              .r
                                                                                             .-,/1
                                                                                             t/.
                                                                                             vL/
                                                                             tì    .t1
                                                                                   a
                                                                     4
                                                                                   9
                                                                                  {+',
                                                                                    Å
                                                                                   /1
Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 4 of 10




                                       l.t




                                                            t




                                                                1t
                                 .tt
                         (1--/
    '.,

                 ,t
                4"
          ,r.



                     V
                                                                                                                                i
                                                                                                                                I
                                                                                                                                t
                                                                                                                                {
       tÞ   l{                                               ,"'          *tiit'         O\1.
Å\ \             \¡\ v1r \Ìr'\'qr\ ') ì\+-          \'             \
                  \
                                                                            +
 êì^t*r-.,¿                 \$tf ,. 'r\/t..Y\.L "\                 '.¿   \'f,\'\\)'tÈ. !'.) \ùè:r\                   \\"'{\')
                             \
                      ¡5\        i \À ÐlÞ\   -)!;'\\-                                          --{        \rs.\r"\    (
                                                                   \ot-w' lrv.                       ð\
                                                        f'
                                                                                   )cì     ç
             \
                                                                                                            0.
                             Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 5 of 10
        Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 6 of 10




                                                  J   \.r'r




    t
    á
                                                                        l-t.

                                            èf

    l


                   +.


¡
I
t


E




ç
Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 7 of 10




't




                                           ç\
                                           a'
                                            I




               f'   .,             à



                                                                C




      \




                                                                'l
                                                                 \



      \J
Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 8 of 10




                                    tt




                                                                     ii
                                                           f)
                                                           (




                                                                          0
                                                    ó




                                                                t¿




                                                                          h
                                   A
Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 9 of 10




                                   f                      :Jc]   \¡J




                                            L




                                       l)




                                                à1




                                                 ã




                      a.
    Case 3:18-cv-01722-AVC Document 1 Filed 10/15/18 Page 10 of 10




        r.-.   Fq s          Þ
                              {




                                               (




                                    C\T




*




                                          Ð\
